Beck, J.
Judgment was rendered against defendant by default in an action upon an account. The judgment drew interest at ten per cent, per annum. By proper motion defendant asked its correction, so that it would draw interest at the rate of six per cent, per annum. The motion was overruled, and defendant appealed from the judgment thereon. Pending the appeal, and before it was filed in this court, plaintiffs confessed the error of the judgment in awarding ten instead of six per cent, per annum interest, and entered a remittitur to that effect of record at a subsequent term. After this the appeal was brought into this court. It must be dismissed. There is no question depending before us in the case wherein the rights of the parties are involved. The plaintiffs have conceded to defendant all he expected to effect by the appeal. All costs of the appeal accruing after the remittitur will be taxed against appellant.
Our time is too fully occupied by cases wherein are contests involving real interests of parties to permit us to hear cases in which there is nothing in controversy.
Appeal dismissed.